Case 2:18-cv-00053-JRG Document 127 Filed 05/22/19 Page 1 of 2 PageID #: 2619



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

IMPLICIT, LLC,                                       §
                                                     §
                 Plaintiff,                          §   CIVIL ACTION NO. 2:18-CV-00053-JRG
                                                     §   (LEAD CASE)
v.                                                   §
                                                     §
NETSCOUT SYSTEMS, INC.,                              §   CIVIL ACTION NO. 2:18-CV-00054-JRG
                                                     §   (MEMBER CASE)
                 Defendant.                          §
                                                     §


                                             ORDER

         Before the Court is Plaintiff Implicit, LLC (“Implicit”), Defendant NetScout Systems, Inc.

(“NetScout”), and Defendant Sandvine Corporation’s (“Sandvine”) (collectively, the “Parties”)

Joint Motion to Amend Infringement Contentions, the Docket Control Order, and Continue Trial

Date (the “Motion”). (Dkt. No. 122.) The Court held a telephonic hearing on the Motion on May

21, 2019.

         Having considered the Motion and in light of the aforementioned hearing, the Court hereby

GRANTS the Motion. It is therefore ORDERED that Plaintiff Implicit is granted leave to amend

its infringement contentions to add the following products to the above-captioned consolidated

cases:

     •   Implicit, LLC v. NetScout Systems, Inc., 2:18-cv-00053: Iris/Geoprobe, TruView, Arbor
         Availability Protection System, Arbor Threat Mitigation System, and Arbor Edge Defense
         products.

     •   Implicit, LLC v. Sandvine Corporation, 2:18-cv-00054: PacketLogic products.




                                                 1
Case 2:18-cv-00053-JRG Document 127 Filed 05/22/19 Page 2 of 2 PageID #: 2620



(Dkt. No. 122 at 3.) It is further ORDERED that the trial setting in the above-captioned

consolidated cases is rescheduled for DECEMBER 9, 2019, as set forth and consistent with the

concurrently filed Seventh Amended Docket Control Order.

       SIGNED this 19th day of December, 2011.
      So ORDERED and SIGNED this 22nd day of May, 2019.




                                                     ____________________________________
                                                     RODNEY GILSTRAP
                                                     UNITED STATES DISTRICT JUDGE




                                             2
